EXHIBIT 10.1
EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT


FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February 27,
2015, among Summit Hotel OP, LP (the “Borrower”), Deutsche Bank AG New York
Branch, as administrative agent (the “Administrative Agent”), and the financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lender Parties”).


PRELIMINARY STATEMENTS:
 
(1)           The Borrower, Summit Hotel Properties, Inc. (the “Parent
Guarantor”), the other guarantors named therein, Administrative Agent, and the
Lender Parties have entered into that certain Credit Agreement dated as of
October 10, 2013 (the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.
 
(2)           The Borrower, the Parent Guarantor and the other guarantors are
contemplating entering into a new term loan facility on or about the date hereof
(the “Term Loan”).
 
(3)           The Borrower, the Administrative Agent and the Lenders have agreed
to amend the Credit Agreement on the terms and subject to the conditions
hereinafter set forth.
 
SECTION 1.                      Amendments to Credit Agreement.  The Credit
Agreement is, upon the occurrence of the First Amendment Effective Date (as
defined in Section 5 below), hereby amended as follows:
 
(a)           The following definitions in Section 1.01 of the Credit Agreement
are hereby amended as set forth below:
 
 
i.
The reference to “3.5%” in the definition of “Deemed Management Fee” is deleted
and replaced with “3.0%”.

 
 
ii.
The following provision is added to the definition of “Negative Pledge”
immediately prior to the period: “; provided, however, that (a) an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge, and (b)
a provision in any agreement governing unsecured Indebtedness generally
prohibiting the encumbrance of assets shall not constitute a Negative Pledge so
long as such provision is generally consistent with a comparable provision of
the Loan Documents”.

 
 
iii.
The definition of “Permitted Recourse Debt” is amended by (a) deleting the words
“(exclusive of Indebtedness of any Subsidiary of the Parent Guarantor that
directly or indirectly holds the fee or leasehold interest in any Unencumbered
Asset)”, and (b) inserting the words “provided that the aggregate principal
amount of any such Unsecured Indebtedness that has a scheduled maturity date or
commitment termination date prior to the one year anniversary of the latest
Termination Date under the Credit Agreement (taking into account any extensions
thereof) shall in no event exceed $125,000,000,” after the words “set forth in
Section 5.04(b),” in clause (a) thereof.

 
 
1

--------------------------------------------------------------------------------

 
 
 
iv.
The definition of “Recourse Debt” is amended by deleting the word “Borrower” and
replacing it with the words “Parent Guarantor”.

 
 
v.
Clause (b) of the definition of “Total Asset Value” is amended by inserting
“(i)” immediately after the “(b)” and inserting the following immediately after
the words “clause (a) above”: “and (ii) the gross book value of any Investments
consisting of loans, advances and extensions of credit to any Person permitted
under 5.02(f)(iv)(C)”.

 
 
vi.
The following words are deleted from clause (a) of the definition of
“Unencumbered Asset Pool Conditions”: “that has been in operation for at least
one year”.

 
 
vii.
Clause (j)(2)(y)(ii) of the definition of “Unencumbered Asset Pool Conditions”
is amended by inserting the following immediately after the words “dispose of
such assets”:  “(provided that any restrictions of the type described in the
proviso in the definition of “Negative Pledge” shall not be deemed to cause a
failure to satisfy the conditions set forth in (y)(i) and (ii) above)”.

 
(b)           Section 5.02(a)(vii) of the Credit Agreement is hereby amended by
deleting the clause “, provided that no such Lien shall extend to or cover any
Unencumbered Asset” at the end thereof.
 
(c)           Section 5.02(b)(iii)(E) of the Credit Agreement is hereby amended
by deleting the phrase “other than Unencumbered Assets”.
 
(d)           Section 5.02(f)(iv) of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (A) thereof, (ii) replacing the
semicolon and the end of clause (B) thereof with “, and” and (iii) inserting the
following new clause (C) immediately following clause (B) thereof:
 
“(C) Loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person so long as the aggregate amount of such
Investments does not at any time exceed 5% of Total Asset Value at such time;”
 
(e)           Section 5.02(m) of the Credit Agreement is hereby amended by (i)
(x) deleting the words “agreement prohibiting or conditioning the creation or
assumption of any Lien” and (y) replacing them with the words “Negative Pledge”,
(ii) deleting the following words “(including, without limitation, Unencumbered
Assets)” and (iii) inserting the following immediately after the words
“otherwise permitted by the Loan Documents” appearing at the end of clause (A)
thereof:  “(provided further that any restriction of the type described in the
proviso in the definition of “Negative Pledge” shall not be deemed to violate
the foregoing restriction)”.
 
(f)           The following schedules to the Credit Agreement are hereby deleted
in their entirety and replaced with the corresponding numbered schedules
attached hereto: Schedule 4.01(b), Schedule 4.01(n), Schedule 4.01(o) and
Schedule 4.01(p) Parts I, II, III and IV.
 
 
2

--------------------------------------------------------------------------------

 


SECTION 2.                      Technical Corrections to Credit Agreement.  The
Credit Agreement is, upon the occurrence of the First Amendment Effective Date
(as defined in Section 4 below), hereby amended as follows:
 
(a)           Section 3.01(a)(iii)(H) of the Credit Agreement is hereby deleted
in its entirety.
 
(b)           Section 5.01(j) of the Credit Agreement is hereby amended by (i)
deleting the phrase “and each direct and indirect parent of such Subsidiary (if
it has not already done so)” and (ii) deleting the reference to “Exhibit C” and
replacing it with a reference to “Exhibit D”.
 
SECTION 3.                      Representations and Warranties.  The Borrower
hereby represents and warrants that the representations and warranties contained
in each of the Loan Documents (as amended or supplemented to date, including
pursuant to this Amendment) are true and correct on and as of the First
Amendment Effective Date (defined below), before and after giving effect to this
Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case as of such earlier date).
 
SECTION 4.                      Covenants.  The Term Loan documentation shall be
in form and substance satisfactory to the Administrative Agent and upon
execution, the Borrower shall promptly deliver to the Administrative Agent an
executed copy thereof.
 
SECTION 5.                      Conditions of Effectiveness.
 
This Amendment shall become effective as of the first date (the “First Amendment
Effective Date”) on which, and only if, each of the following conditions
precedent shall have been satisfied:
 
(a)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent:
 
(i)           (x) counterparts of this Amendment executed by the Borrower, the
Administrative Agent and all Lenders, or, as to any of such Lenders, advice
satisfactory to the Administrative Agent that such Lender has executed this
Amendment, and (y) the consent attached hereto (the “Consent”) executed by each
of the Guarantors.
 
(ii)           A certificate of the Secretary or an Assistant Secretary of (i)
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and (ii) each Guarantor certifying
the names and true signatures of the officers of such Guarantor authorized to
sign the Consent.
 
(b)           The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the First
Amendment Effective Date, before and after giving effect to this Amendment, as
though made on and as of such date (except for any such representation and
warranty that, by its terms, refers to a specific date other than the First
Amendment Effective Date, in which case as of such specific date).
 
(c)           No event shall have occurred and be continuing, or shall result
from the effectiveness of this Amendment, that constitutes a Default or an Event
of Default.
 
The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein.  This Amendment is subject to the provisions
of Section 9.01 of the Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 6.                      Reference to and Effect on the Loan
Documents.  a)  On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.
 
b)           The Credit Agreement, as specifically amended by this Amendment, is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.
 
c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
 
SECTION 7.                      Costs and Expenses.  The Borrower agrees to pay
on demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 8.                      Execution in Counterparts.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
letter by facsimile or as an attachment to an electronic mail message in .pdf,
.jpeg, .TIFF or similar electronic format shall be effective as delivery of a
manually executed counterpart of this letter for all purposes.
 
SECTION 9.                      Governing Law.  This Amendment shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
(Signature pages follow)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  BORROWER:         SUMMIT HOTEL OP, LP,   a Delaware limited partnership      
 
By:
SUMMIT HOTEL GP, LLC,     a Delaware limited liability company,     its general
partner          By:
    SUMMIT HOTEL PROPERTIES, INC.,
    a Maryland corporation,
    its sole member

 

             
 
By:
/s/ Christopher Eng        Name:  Christopher Eng       Title:    Secretary    
     

 
                                   




(Signatures continued on next page)
 
 
S-1

--------------------------------------------------------------------------------

 
 
Agreed as of the date first above written:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Initial Issuing Bank,
Swing Line Bank and Initial Lender






By:          /s/ Murray
Mackinnon                                                        
Name: Murray Mackinnon
Title: Vice President
 


 
By:         /s/ Stephen H.
Choe                                                      
Name: Stephen H. Choe
Title: Managing Director
 
(Signatures continued on next page)
 
 
S-2

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
as a Lender




By:          /s/ John
Sletten                                                                   
Name: John Sletten
Title: Vice President
 


 
(Signatures continued on next page)
 
 
S-3

--------------------------------------------------------------------------------

 
 
KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:          /s/ James
Komperda                                                                   
Name: James Komperda
Title: Vice President
 


 
(Signatures continued on next page)
 
 
S-4

--------------------------------------------------------------------------------

 
 
REGIONS BANK,
as a Lender




By:          /s/ T. Barrett
Vawter                                                                   
Name: T. Barrett Vawter
Title: Vice President
 


 
(Signatures continued on next page)
 
 
S-5

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA,
as a Lender




By:          /s/ Joshua
Freedman                                                                   
Name: Joshua Freedman
Title: Authorized Signatory
 


 
(Signatures continued on next page)
 
 
S-6

--------------------------------------------------------------------------------

 
 


[This page intentionally left blank]
 
 
 
S-7

--------------------------------------------------------------------------------

 
 
RAYMOND JAMES BANK, N.A.,
as a Lender




By:           /s/ James M.
Armstrong                                                                   
Name: James M. Armstrong
Title: Senior Vice President
 


 
(Signatures continued on next page)
 
 
 
S-8

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:          /s/ Scott C.
DeJong                                                                   
Name: Scott C. DeJong
Title: Vice President
 


 
(Signatures continued on next page)
 
 
S-9

--------------------------------------------------------------------------------

 
 
CONSENT
 
Dated as of February 27, 2015
 
Each of the undersigned, as a Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of October 10, 2013, in favor of the Lender
Parties party to the Credit Agreement referred to in the foregoing First
Amendment to Credit Agreement, hereby consents to such First Amendment to Credit
Agreement and hereby confirms and agrees that notwithstanding the effectiveness
of such First Amendment to Credit Agreement, the Guaranty is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects.  Without limitation of the foregoing, each Guarantor hereby ratifies
the Credit Agreement as amended to date.
 

  SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation              
 
By:
/s/ Christopher Eng        Name:  Christopher Eng       Title:    Secretary    
     

 
(Signatures continued on next page)
 
 
C-1

--------------------------------------------------------------------------------

 
 

Summit Hotel TRS 020, LLC    
Summit Hospitality I, LLC,
  Summit Hotel TRS 021, LLC     a Delaware limited liability company  
Summit Hotel TRS 023, LLC
       
Summit Hotel TRS 028, LLC
       
Summit Hotel TRS 029, LLC
   
/s/ Christopher Eng  
 
Summit Hotel TRS 036, LLC
   
Name:  Christopher Eng
 
Summit Hotel TRS 037, LLC
   
Title:    Secretary
 
Summit Hotel TRS 039, LLC
       
Summit Hotel TRS 046, LLC
       

Summit Hotel TRS 054, LLC         Summit Hotel TRS 055, LLC    
Summit Hospitality 22, LLC,
  Summit Hotel TRS 056, LLC    
a Delaware limited liability company
  Summit Hotel TRS 057, LLC        
Summit Hotel TRS 060, LLC
   
/s/ Christopher Eng 
 
Summit Hotel TRS 063, LLC
   
Name:  Christopher Eng
 
Summit Hotel TRS 066, LLC
   
Title:    Secretary
  Summit Hotel TRS 068, LLC         Summit Hotel TRS 069, LLC        

Summit Hotel TRS 075, LLC    
Summit Hospitality 039, LLC,
  Summit Hotel TRS 079, LLC      Delaware limited liability company   Summit
Hotel TRS 080, LLC         Summit Hotel TRS 081, LLC        
Summit Hotel TRS 082, LLC
   
/s/ Christopher Eng  
 
Summit Hotel TRS 084, LLC
   
Name:  Christopher Eng
 
Summit Hotel TRS 088, LLC
   
Title:    Secretary
  Summit Hotel TRS 093, LLC         Summit Hotel TRS 094, LLC        

Summit Hotel TRS 095, LLC    
Summit Hospitality 057, LLC,
  Summit Hotel TRS 096, LLC    
a Delaware limited liability company
  Summit Hotel TRS 097, LLC         Summit Hotel TRS 100, LLC        
Summit Hotel TRS 102, LLC
   
/s/ Christopher Eng   
 
Summit Hotel TRS 104, LLC
   
Name:  Christopher Eng
 
Summit Hotel TRS 105, LLC
   
Title:    Secretary
  Summit Hotel TRS 108, LLC         Summit Hotel TRS 109, LLC        

     
Summit Hospitality 060, LLC,
       
a Delaware limited liability company
           

 

 
 
   
/s/ Christopher Eng   
   
 
   
Name:  Christopher Eng
   
 
   
Title:    Secretary
                         

            By:  Summit Hotel TRS, Inc.,    
Summit Hospitality 079, LLC,
     a Delaware corporation, the sole    
a Delaware limited liability company
     member of each of the above referenced            Delaware limited
liability companies          
 
   
/s/ Christopher Eng
   
 
   
Name:  Christopher Eng
   By:
/s/ Christopher Eng  
   
Title:    Secretary
    Name:  Christopher Eng           Title:    Secretary                 Summit
Hospitality 081, LLC,          
a Delaware limited liability company
                                 
/s/ Christopher Eng
          Name:  Christopher Eng           Title:    Secretary  

 
 
 
 
C-2

--------------------------------------------------------------------------------

 
 

Summit Hospitality 082, LLC,   Summit Hospitality 093, LLC,   a Delaware limited
liability company   a Delaware limited liability company                        
  By:
/s/Christopher Eng 
  By:
/s/ Christopher Eng 
   
Name:  Christopher Eng
   
Name 
Name:  Christopher Eng
   
Title:    Secretary
   
Title
Title:    Secretary
             

Summit Hospitality 084, LLC,   Summit Hospitality 100, LLC,   a Delaware limited
liability company   a Delaware limited liability company                        
              By:
/s/Christopher Eng
  By:
/s/ Christopher Eng  
   
Name:  Christopher Eng
   
Name:  Christopher Eng
   
Title:    Secretary
   
Title:    Secretary
             

 

 
 


(Signatures end)
 
 
 
C-3
